Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1st, 2021 has been entered.
 
Claim Status
This is a response to papers filed on 07/01/21.  Claims 1, 5, and 17 have been amended.  No claim has been newly canceled or added.  Accordingly, claims 1-18 are pending in the application and under consideration on the merit.

Withdrawn Claim Rejections - 35 USC § 112(a) - New Matter
The rejection of claim 5 under 35 U.S.C. 112(a) is hereby withdrawn in view of Claim amendments dated 07/01/21.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Yin Nelson on 08/30/21. 
Claims 15-17 are canceled.
Claim 19 (new): The method according to claim 1, wherein the method is preparing a foodstuff, a food supplement or a pharmaceutical product. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Hauser et al., (US 5139806 A; issued August 18, 1992), discloses process for extruding pastas. Hauser et al disclose prepared by mixing particulate cereal semolina with water content of from 30% to 35% by weight (abstract). However, Hauser et al does not disclose a water content the paste comprises 20% by weight or less water based on a total weight of the paste. Thus, Hauser et al does not anticipate nor render obvious the method for preparing a composition as claimed. In conclusion, the case is allowed for the reasons set forth in applicants arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-14 and 18-19 are allowed. 

Relevant Article
A relevant article by NIH (titled Omega-3 Fatty Acids Fact Sheet for Consumers) is provided, but not a prior art, to show that DHA and EPA are found in fish and other seafood

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617